 1   David M. Garland, SBN: 223679
     LAW OFFICE OF DAVID GARLAND
 2
     455 Capitol Mall #802
 3   Telephone: (916) 366-1069
     Email: dgarland@rocketmail.com
 4

 5
     Attorney for Defendant,
 6   MIGUEL ANGEL VALENCIA

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                             Case No.: 2:08-CR-00123-JAM-2

13                    Plaintiff,

14                                                         STIPULATION AND ORDER TO
                                                           CONTINUE ADMIT/DENY HEARING
15
     vs.
                                                           DATE:                JULY 20, 2021
16                                                         TIME:                9:30 A.M.
17                                                         COURTROOM:           6
     MIGUEL ANGEL VALENCIA,
18
                      Defendant.
19

20

21

22

23            Defendant Miguel Angel Valencia and plaintiff Unites states of America hereby stipulate
24   as follows:
25         1. Mr. Valencia currently has an admit/deny hearing scheduled on June 22, 2021.
26         2. Defense counsel requests to continue the hearing to provide additional time to complete

27
              investigation and prepare for the hearing.
           3. The Government does not object to the continuance.
28
           4. By this stipulation the parties agree to continue the hearing to July 20, 2021, at 9:30 a.m.



                                                       [1]
 1          US Probation Officer Kendall Millhouse has been consulted and has no objection to this
 2   continuance.
 3

 4
            IT IS SO STIPULATED.

 5

 6

 7                                                   PHILLIP A. TALBERT
                                                     Acting United States Attorney
 8

 9
     DATED: June 16, 2021                          /s/ Denise N. Yasinow
10                                                   Denise N. Yasinow
                                                     Assistant US Attorney
11

12

13
     DATED: June 16, 2021                           /s/ David M. Garland
14
                                                     DAVID M. GARLAND
15                                                   Attorney for Defendant,
                                                     MIGUEL ANGEL VALENCIA
16

17

18

19

20
                                               ORDER
21

22

23          IT IS SO ORDERED this 17th day of June, 2021.
24

25
                                                 /s/ John A. Mendez
26
                                                 THE HONORABLE JOHN A. MENDEZ
27                                               UNITED STATES DISTRICT COURT JUDGE

28




                                                   [2]
